Name: 2013/415/EU: Commission Implementing Decision of 31Ã July 2013 amending Annex II to Decision 2006/766/EC as regards the inclusion of Tristan da Cunha in the list of third countries and territories from which imports of certain fishery products for human consumption are permitted and the deletion of Mayotte from that list (notified under document C(2013) 4848) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Africa;  fisheries;  agricultural policy;  tariff policy;  trade;  regions and regional policy
 Date Published: 2013-08-02

 2.8.2013 EN Official Journal of the European Union L 206/7 COMMISSION IMPLEMENTING DECISION of 31 July 2013 amending Annex II to Decision 2006/766/EC as regards the inclusion of Tristan da Cunha in the list of third countries and territories from which imports of certain fishery products for human consumption are permitted and the deletion of Mayotte from that list (notified under document C(2013) 4848) (Text with EEA relevance) (2013/415/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. In particular, it provides that products of animal origin are to be imported only from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. (2) Regulation (EC) No 854/2004 also provides that when drawing up and updating such lists, account is to be taken of Union controls in third countries and guarantees by the competent authorities of third countries as regards compliance or equivalence with Union feed and food law and animal health rules specified in Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (3) lists those third countries which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that those products meet the sanitary conditions laid down in Union legislation to protect the health of consumers and can accordingly be exported to the Union. In particular, Annex II to that Decision sets out a list of third countries and territories from which imports into the Union of fishery products for human consumption are permitted. That list also indicates restrictions concerning such imports from certain third countries. (4) On 19 December 2012, the competent authority of Tristan da Cunha, part of Saint Helena, Ascension Island and Tristan da Cunha, an overseas territory of the United Kingdom, submitted to the Commission an application for the authorisation of imports of lobster (fresh or frozen) into the Union. The application was supported by a detailed description of the control system and other information necessary to ensure adequate consumer health protection related to lobster exported to the Union. This information was subsequently assessed by the Commission and no deficiencies were identified. On the basis of the available information and guarantees, Tristan da Cunha can be included in the list of Annex II to Decision 2006/766/EC for lobsters. (5) In accordance with European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (4), Mayotte will cease to be an overseas country or territory and will become an outermost region of the Union within the meaning of Article 349 of the Treaty on the Functioning of the European Union, with effect from 1 January 2014. The entry for Mayotte in Annex II to Decision 2006/766/EC should therefore be deleted on that date. (6) Decision 2006/766/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex II to Decision 2006/766/EC, the entry for Saint Helena is amended as follows: SH SAINT HELENA Not including the islands of Tristan da Cunha and Ascension TRISTAN DA CUNHA Not including the islands of Saint Helena and Ascension Only lobsters (fresh or frozen) Article 2 In Annex II to Decision 2006/766/EC, the entry for Mayotte is deleted. Article 3 Article 2 shall apply from 1 January 2014. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 July 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 320, 18.11.2006, p. 53. (4) OJ L 204, 31.7.2012, p. 131.